DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 10,940,471 B1. This is a statutory double patenting rejection.
If the Applicants amend the instant claims in such as fashion that they become obvious variants of the claims presented in U. S. Pat. 10,940,471 B1, then the Applicants are requested to take the initiative of filing a Terminal Disclaimer over the claims set forth in U. S. Pat. 10,940,471 B1 w/ their official Response to this office action.

b)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,071,947 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1 and 2 in this U. S. Pat. 11,071,947 B2 seem to meet the limitations described in at least claim 9 present in this 17-382,251.

Allowable Subject Matter
U. S. 2010/0269491 A1 describes a method and system for abating the emissions of least NOx as well as particulate matter present in an exhaust gas emitted from a diesel engine (please note at least paragraph number 12) by providing an exhaust gas treatment train that includes an upstream oxidation catalyst section that oxidizes a “substantial portion” (i. e. at least about 60 percent over the driving cycle: please also note at least paragraph number 46) of the NO values into NO2 (please note at least paragraph number 45), and passing this NO2-rich exhaust gas through a downstream particulate filter that is coated w/ a catalytic composition having SCR activity (together w/ a reducing agent, such as HC, ammonia or urea) so that the NOx values react w/ the reducing agent to produce nitrogen gas: please note at least paragraph number 34.  The provision of an upstream oxidation catalyst increases the quantity of NO2 in the exhaust that facilitates the reduction of NOx (as compared to exhaust gas treatment systems that contain a relatively smaller proportion of NO2 in the NOx component: please also note at least paragraph number 45).
	However, all of the Applicants’ independent claims present in this 17-382,251 also require the injection of an oxidizing agent into the exhaust gas, and at least this particular feature is not taught or suggested in this US 2010/0269491 A1 reference.  In contrast, paragraph number 34 in this US 2010/069491 A1 mentions the injection of a reducing agent into the gas (but not the Applicants’ claimed oxidizing agent).  Hence, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the teachings provided in this U. S. 2010/0269491 A1 reference.


Reference Made of Record
EP 3 815 787 A1 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736